Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 24, 27, 28, 30-42 and 44:  The prior art did not teach or suggest a spray assembly as claimed by the applicant, specifically a spray assembly wherein the spray assembly further comprising at least one flow control opening provided in a flow control plate, and arranged, in use, to be moved in response to rotation of the control member, and wherein the flow control plate has teeth all the way around its outer circumference, and the control member has teeth all the way around its inner circumference, and the teeth of the flow control plate are arranged to structurally cooperate either directly, or indirectly via an intermediate toothed component, with the teeth of the control member so as to drive the flow control plate when the control member is rotated, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 43:  The prior art did not teach or suggest a method of adjusting the spray pattern of fluid from a shower head as claimed by the applicant, specifically a method comprising the steps of providing a shower head comprising a control member and a spray plate and at least one flow control opening provided in a flow control plate, and arranged, in use, to be moved in response to rotation of the control member, and wherein the flow control plate has teeth all the way around its outer circumference, and the control member has teeth all the way around its inner circumference, and the teeth of the flow control plate are arranged to structurally cooperate either directly, or indirectly via an intermediate toothed component, with the teeth of the control member so as to drive the flow control plate when the control member is rotated, together in combination with the other claimed steps and features of applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752